Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141967                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MUHAMED BESIC,                                                                                          Brian K. Zahra,
          Plaintiff/Counterdefendant-                                                                                Justices
          Appellee,
  v                                                                SC: 141967
                                                                   COA: 291051
                                                                   Wayne CC: 07-730094-NF
  CITIZENS INSURANCE COMPANY OF THE
  MIDWEST,
             Defendant/Cross-Defendant-
             Appellee,
  and
  CLEARWATER INSURANCE COMPANY,
          Defendant/Counterplaintiff/Cross-
          Plaintiff-Appellant,
  and
  LINCOLN GENERAL INSURANCE COMPANY,
           Defendant/Cross-Defendant-
           Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 14, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2011                      _________________________________________
           h0418                                                              Clerk